Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2018

                                      No. 04-18-00413-CV

                    Bill SEMMLER as Representative of Marynell Semmler,
                                      Appellants

                                                 v.

                            John R. LANDER and Kimberly Lander,
                                        Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-09-0838-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal filed a
notification of late record stating the reporter’s record has not been filed because appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee. It is therefore ORDERED that
appellant provide written proof to this court within ten (10) days of the date of this order that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of this order, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court